EXHIBIT 10.3 PERFORMANCE RESTRICTED STOCK UNIT AWARD NOTICE Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc. 2004 Long-Term Incentive Plan (the “Plan”), you have been granted Performance Restricted Stock Units (Performance RSUs).The general terms of this grant of Performance RSUs are outlined below. Grant Date: January 17, 2014 Performance Period: January 1, 2014 – December 31, 2017 Target Number of Performance RSUs: XXXX Performance Measure: Net Sales Vesting : As Per Performance Schedule The actual number of Performance RSUs that will vest is based on achieving the level of Net Sales during each of the four years in the Performance Period as follows: Performance Period Consolidated Net Sales Vesting % Vesting Date > $ XXXX 25% May 8, 2015 > $ XXXX 25% May 8, 2016 > $ XXXX 25% May 8, 2017 > $ XXXX 25% May 8, 2018 Each Performance RSU is equivalent to one share of common stock upon vesting. Until vested, the units represented by this award are not entitled to receive cash dividends and do not have the right to vote. This award will vest immediately upon a change in control, death or disability as defined in Section 2 of the Plan.If you leave Havertys, other than in the case of death or disability, unvested awards are forfeited.Please consult the 2004 Long-Term Incentive Plan Prospectus for a complete understanding of Havertys’ equity award program. This is a summary of the award.The grant agreement and Plan Prospectus are the authoritative source for all questions on awards made under the Plan.
